Case 1:20-cr-00235-CMH Document 2 Filed 09/24/20 Page 1 of 1 PagelD# 2

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

United States of America

 

Plaintiff
Vv.

Seth Myers

 

To:

Date:

Defendant

The clerk of court and all parties of record

for the

Eastern District of Virginia

Nee ee ee

APPEARANCE OF COUNSEL

1:20cr235

I am admitted or otherwise authorized to practice in this court, and I] appear in this case as counsel for:

Defendant Seth Myers

 

09/24/2020

=

 

Attorney's signature

Brian W. Stolarz (#88176)

 

Printed name and bar number
Fox Rothschild LLP
1030 15th Street, NW
Suite 380 East
Washington, DC 20005

 

Address

bstolarz@foxrothschild.com

 

E-mail address

(202) 794-1224

 

Telephone number

(202) 461-3102

 

FAX number
